THE STATE OF SOUTH CAROLINA
                          In The Supreme Court

            The State, Respondent,

            v.

            Daniel Demond Griffin, Petitioner.

            Appellate Case No. 2015-001839



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                       Appeal From Greenwood County
                   Thomas L. Hughston, Jr., Circuit Court Judge


                              Opinion No. 27635
                  Submitted April 19, 2016 – Filed May 11, 2016


                          AFFIRMED AS MODIFIED


            Appellate Defender LaNelle Cantey DuRant, of
            Columbia, for Petitioner.

            Attorney General Alan McCrory Wilson, and Assistant
            Attorney General John Benjamin Aplin, both of
            Columbia, for Respondent.


PER CURIAM: Petitioner seeks a writ of certiorari to review the Court of
Appeals' decision in State v. Griffin, 413 S.C. 258, 776 S.E.2d 87 (Ct. App. 2015).
We grant the petition, dispense with further briefing, and affirm the Court of
Appeals' decision as modified.

After the start of trial, Petitioner moved to dismiss the case on the grounds that the
deputies involved in his arrest and detainment were not duly qualified pursuant to
S.C. Code Ann. §§ 23-13-10 and -20 (2007), because: (1) they were not properly
bonded; (2) their oaths of office were not properly evidenced by a certificate
signed by the sheriff until after Petitioner's arrest; and (3) the certificates
acknowledging their appointments and oaths were not properly authenticated in the
public record. The motion was denied.

The Court of Appeals affirmed the trial court's ruling, finding the deputies could be
considered "de facto deputies despite their failure to comply with all of the
requirements of sections 23-13-10 and 23-13-20," because they: (1) were employed
with the sheriff's office for a significant amount of time; (2) stated at trial they
were bonded and had taken an oath to every sheriff for whom they had worked; (3)
performed duties consistent with their appointments as deputies; and (4) were
identifiable to Petitioner as deputy sheriffs who had the authority to act.

However, we find such an analysis unnecessary, as it is well established that "the
illegality of an initial arrest [does] not bar the accused person's subsequent
prosecution and conviction of the offense charged." State v. Biehl, 271 S.C. 201,
246 S.E.2d 859 (1978); see also Frisbie v. Collins, 342 U.S. 519 (1952); State v.
Holliday, 255 S.C. 142, 177 S.E.2d 541 (1970); 5 Am. Jur. 2d Arrest § 129 (2016)
("The illegality of an arrest does not preclude trial of the accused for the offense.").
Petitioner asked for his case to be dismissed with prejudice, a remedy that runs
contrary to the established law of South Carolina. Therefore, the trial court did not
err in denying Petitioner's motion to dismiss, regardless of whether the underlying
arrest was unlawful or committed lawfully by de facto sheriff's deputies.

Accordingly, we vacate the Court of Appeals' analysis, but affirm on the grounds
set forth above.

The decision of the Court of Appeals is hereby

AFFIRMED AS MODIFIED

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.